IN THE SUPERIOR C()URT ()F THE STATE OF DIFILAWARE

ST/\'il`li ()F DELAWARIE

v. I.D. # ]1050! 1905

DAVID W. JONES,

\-_/‘-_/§/\_/\.,/\..,/\...,/

Defendant.
Date Submitted: February 15, 2016
Date Decided: April 13, 2016

()RI)ER RES()LVING DAVID J()NES’ l\/IOTION TO REI)UCE
SENTENCE UNDER SUPERIOR COURT CRIl\/[INAL RULE 35 b

   

This ]3"` day o'l" April, 2016, upon consideration of the l\/lotion for Sentence
Reduotion (the "l\/Iotion") filed by David W. J`ones, the record in this matter, and
the applicable legal authority, including Rule 35 of the Superior Cour't Rules of
Criminal Procedure ("Rule 35"), it appears to the Court that:

i. David jones pleaded guilty on january 24, 2012 to Rol:)bery First
Degree, Burglary Second Degree, Kidnapping Second Degree, and Inipersonating
a Police Ot`ticer. As to the robbery charge, .lones was sentenced, effective May 17,
2011, to 15 years at Level V, suspended after 5 years at Level V and successful
completion of the Key program for 10 years at Level IV, suspended after

successful completion of the Crest program to six months at Level IV home

conl"ineiiient, followed by a term of probation at Level III.' As to the burglary
cliarge, Jones was sentenced to eight years at Level V, suspended after three years
for two years at Level IH`.Z Jones’ Level V time for the kidnapping and
impersonating a police officer charges was suspended for one year of Level III
probation.‘l Probation for all the charges was to run concurrent to any probation
Jones was serving at the time of his sentence.l The sentencing order further
specified that, if Jones completed the required substance abuse treatment at Level
V, his l.,e\/el V time would be "cut" by one year.§ The sentencing order also
provided that, if Jones obtained his GED, his Level V time would be "cut" by six
months and the Level lV home confinement would be suspended.(’

2. Jones previously filed two Ruie 35 motions that were denied by this
Court in orders dated July ll, 2014 and September 5, 2014.7 On l\/Iay 4, 2015,
consistent with the terms of the sentencing order, this Court reduced Jones’ Level
V time by one year because Jones successfully completed the required substance

x
abuse treatment

l iS`/ci!e v_ Joiie.s‘, lD No. l i(}€)()l 1905 at l~2 (Del, Super. May l i, 2012) at l~2 (()RDEIZ)
(Senteiicing).
2aiai2.

6a1
?se@i)i.23,32.
“Di.3s

3. ln his current l\/lotion, jones seeks a six-month reduction in his Level
V time and suspension of the Level lV home confinement and submits proof that
he successfully coinpleted his GED. Jones also seeks an additional six-month
reduction in his Level V time because, he argues, he has had no disciplinary
actions or issues while incarcerated and successfully has completed all the terms of
his sentencing order.g

4. Jones has cornplied with the provision of the sentencing order
intended to incentivize him to obtain his GED. Because Jones obtained his GED,
his Level V sentence will be reduced by six months and his Level IV home
confinement will be suspended to Isevel ill probation, as permitted by the original
sentencing order. l 0

5. 'l`he remainder of Jones’ l\/lotion, however, fails to meet Ruie 35’s
procedural requirements 'l`he intent of the rule historically has been to provide a
reasonable period for the Couit to consider alteration of its sentencing judgments.l'
Under Rule 35(b), the Court has broad discretion to decide if it should alter its

judgment when a motion for reduction of sentence is filed within 90 days of

9 i\/lotion at 2-3.

m jones still must successfully complete Level lV Crest before flowing down to Level llI. See
Sentencing Ordei' at l-Z.

ll .!o/iri.s'or': v. Sfale, 234 A.Zd 447, 448 (Del. ]967) (per curz'czm).

3

sentencing.lz "The reason for such a rule is to give a sentencing judge a second
chance to consider whether the initial sentence is appropriate."lg The rule contains
certain procedural requirernents, namely timeliness and non~repetition, that a
defendant must meet before the Court will consider the inerits of a inotion.

6. Jones’ Motion does not clear either procedural hurdle As to
timeliness, his present motion was filed well outside the period prescribed in Rule
35. An application to reduce a sentence must be filed within 90 days of the
imposition of the sentence, unless the movant demonstrates "extraordinary
circurnstances" have prevented him from seeking relief on a timely basis In order
to "uphold the finality of sentences," Delaware law places a heavy burden on the
moving party to establish extraordinary circumstanees.m In State v. Lewz`.r, former
Chief justice Steele described the "extraordinary circumstances" excusing an
untimely Rule 35(b) lnotion as circumstances that "specit`ically justify the delay,"
are "entirely beyond a petitioner’s control," and "have prevented the applicant

from seeking the remedy on a timely basis."l§ The Suprelne Court subsequently

‘2 rr¢»t~.»t»u 1». isvart», 2014 Wi. 5020251, ar tr n)ei. oct 7, 20;4) (“Wii@ri, as h@r@, a tamm rm-
reduction of sentence is filed within iiinety days of sentencing, the Superior Court has broad
discretion to decide whether to alter its judgment.").

m Slczle v. ]Eeec)', 2014 WL 7148921, at *2 (Del. Super. Dec. 16, 2014) (citing Unilecz'r$`l'czte.s‘ v.
]E!len!)ogerv, 390 F.Zd 53 7, 541~43 f2d Cir. 1968) (explaiiiiiig the time limitation and purpose of
then-extant sentence reduction provision of Feci. R. Crim. P. 35, the federal analogue to current
Rule 35(1)))).

*‘*srar@ t». .)@hri.i»@n, 2006 WL 3372849,31 *3; see ana stare v. r)zaz, 113 A_sa 1081 (TABLI_~:)
(Del. ZOl 5).

l$ 797 A.Zd 1198, 1203~05 (Del. 2002) (Steele, }., dissenting); tree cz].s'o Diaz, 113 A.3d l(}$l.

4

adopted forinei' Chief justice Steele’s description of extraordinary circumstances.l(’
i\/litigating factors that could have been presented at sentencing, as well as
exemplary conduct or successful rehabilitation while incarcerated, do not

";7 jones does not allege any

constitute "extraordinary circumstances.
extraordinary circumstances, and his good behavior while incarcerated and
successful coinpietioii of various programs, although admirable, do not meet his
burden of proof on this point.

7. 'i`liere is a statutory mechanism for an incarcerated defendant who has
been rehabilitated to obtain a reduced sentence; li Del. C. § 4217 allows this
Court to reduce the length of certain prison sentences upon application by the
Departnient of Correction ("DOC") on an inmate’s behalf. Such application must
demonstrate good cause for the reduction, including rehabilitation, and must certify
that the defendant’s release will not constitute a substantial risk to the community
or to the defendant hiinself,]$ Unlil2002 WL 31 133101 (Del. Super. Sept. 25, 2{)02) (ieindiiig exemplary conduct or
successful reliabilitation during incarceration does not qualify as extraordinary circumstances
and reiief for such achievements is more properly addressed to the parole board); see al.ro,
Ui'iifea'é`fafe.s' v. Lcri"t/Ior!e, 940 I"`. Supp. 572, 578 (S.D.N.Y. 1996)‘, Urrilea'.‘)`lales v. /lrcczi'o, No.
89 Cr. O()l, }992 WL 73366, at *l (S.IJ.N.Y. April l, 1992) (holding that "[w]hile defendant’s
educational endeavors in prison and his diligent performance of prison job assignments are
laudable accomplishineiits, they do not justify a reduction in sentence.").

"‘ ii i)@z. o §4217(1»)_(¢).

NOW, THEREFORE, IT IS ORDERED that David Jones’ l\/Iotion for
Reduction of Sentence is GRANTED in part as to the request for a six-month
reduction in Level V time and suspension of Level IV home confinement All

other requests in the Motion are DENIED.

 
   

Abig . LeGroW, udge

Original to Prothonotary

cc: Kevin l\/I. Carroll, Deputy Attorney General
Jason W. Staib, Deputy Attorney General
investigative Services Offlce
Mr. David Jones (SBI No. 00260674),;;))”0 se